DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-8 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10, 12 and 17-18 of U.S. Patent No.10,980,081. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of Independent claims 1 and 8 of the current application are the same as Independent Claims 1 and 10 of the patent.  Dependent Claims 3-5, 7 and 10-12 of the current application are the same as the Dependent claims 2-3, 8-9, 12 and 17-18 of the patent.

Current Application:
Patent:
Rationale:
Claim 1 (Similarly, Claim 8): A method performed by a secondary node (SN) in a dual connectivity (DC) in a wireless communication system, the method comprising: configuring, for a wireless device, a split bearer for both a master cell group (MCG) transmission and a secondary cell group (SCG) transmission with a master node (MN) in the DC; receiving, from the wireless device through the SCG transmission, a first RRC message, while the MCG transmission for the MN is suspended upon a MCG failure; and transmitting, to the wireless device through the SCG transmission, a second RRC message for resuming MCG transmission of the split bearer.

Claim 1 (Similarly, Claim 10): A method performed by a wireless device in a wireless communication system, the method comprising: configuring a split bearer for both a master cell group (MCG) transmission and a secondary cell group (SCG) transmission; upon detecting a Radio Link Failure (RLF) on a MCG while an SCG is not suspended: suspending the MCG transmission of the split bearer, indicating a selection of the SCG to a Packet Data Convergence Protocol (PDCP) entity for the split bearer, and transmitting a first radio resource control (RRC) message on the SCG of the split bearer; and upon receiving a second RRC message on the SCG of the split bearer for recovery from MCG failure: resuming MCG transmission of the split bearer for a cell selected for MCG.
The patent claims do not mention specific elements: SN and MN in a DC (as mentioned in the current application) however, it is clear that a dual connectivity is required in a split bearer configuration for a MCG transmission and SCG transmission.  The SN and MN elements are generic names for required elements (such as, base stations) in a wireless communication system having DC, MCG transmission and SCG transmission.
Claim 7: The method of claim 1, wherein the wireless device is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the wireless device.
Claim 2: The method of claim 1, wherein the wireless device is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the wireless device.

Claim 3 (Similarly, Claim 10): The method of claim 1, wherein the method further comprises, maintaining the SCG transmission of the split bearer, while the MCG transmission for the MN is suspended.
Claim 3 (Similarly, Claim 12): The method of claim 1, further comprising: maintaining the SCG transmission of the split bearer based on the detection of the RLF.

Claim 4 (Similarly, Claim 11): The method of claim 1, wherein the split bearer is served by (1) a Packet Data Convergence Protocol (PDCP) entity and a first Radio Link Control (RLC) entity for the MN, and (ii) a second RLC entity for the SN.
Claim 8 (Similarly, Claim 17): The method of claim 1, wherein the split bearer is served by (i) a Packet Data Convergence Protocol (PDCP) entity and a first Radio Link Control (RLC) entity for a first base station, and (ii) a second RLC entity for a second base station.

Claim 5 (Similarly, Claim 12): The method of claim 4, wherein the split bearer is further served by a first Medium Access Control (MAC) entity for the MN and a second MAC entity for the SN.
Claim 9 (Similarly, Claim 18): The method of claim 8, wherein the split bearer is further served by a first Medium Access Control (MAC) entity for the first base station and a second MAC entity for the second base station.



Allowable Subject Matter
Upon overcoming the above rejection, Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art such as Johansson discloses FIG. 1 also shows an exemplary DuCo 
architecture. The groups of serving cells associated with MeNB 102 and SeNB 103 are referred to master cell group (MCG) and secondary cell group (SCG), respectively. At UE 101 side, radio link monitoring (RLM) is implemented on the PCELL of MCG, in order to monitor the link quality toward MeNB, and declare radio link failure (RLF) when out-of-sync condition is detected. For SeNB, S-RLM and S-RLF on PSCell of SCG can be interpreted similarly. Upon RLF, UE 101 performs RRC connection re-establishment, in which the first step is to search for a suitable cell via cell selection. While UE 101 may intuitively try to re-establish RRC connection on the macrocell layer, for RRC connection re-establishment due to RLF-related causes, it is likely that all suitable cells are associated with the SeNB. The RRC connection re-establishment can succeed only when performed on an eNB with valid UE context, and such eNB is said to be a “prepared” eNB. Since a SeNB is typically not fully prepared, re-establishment on the SeNB is highly probable to fail. However, successful re-establishments on SeNB are still possible by applying current RRC re-establishment procedure and reusing other RRC procedures already defined in the specifications.  See paragraph [0023].  Johansson fails to disclose receiving, from the wireless device through the SCG transmission, a first RRC message, while the MCG transmission for the MN is suspended upon a MCG failure; and transmitting, to the wireless device through the SCG transmission, a second RRC message for resuming MCG transmission of the split bearer as required in independent claims 1 and 8.
	Prior art such as Kim discloses the UE generates a control message called UE failure indication and transmits to the eNB the UE failure indication message through the MCG serving cells at operation 1820 and ends the procedure. This control message may include SCG-RLF reporting information and measurement information about the neighboring cells of the SCG serving cell frequency.  See paragraph [0275].  Kim fails to disclose receiving, from the wireless device through the SCG transmission, a first RRC message, while the MCG transmission for the MN is suspended upon a MCG failure; and transmitting, to the wireless device through the SCG transmission, a second RRC message for resuming MCG transmission of the split bearer as required in independent claims 1 and 8.
	Prior art such as Yamada discloses a method for receiving a radio resource control (RRC) message by a user equipment (UE) is described. The method includes receiving, from a first evolved Node B (eNB), an RRC connection reconfiguration (RRCConnectionReconfiguration) message including data radio bearer (DRB) configuration parameters for remapping a DRB that is established on a master cell group (MCG) to a secondary cell group (SCG).  See abstract.  Yamada fails to disclose receiving, from the wireless device through the SCG transmission, a first RRC message, while the MCG transmission for the MN is suspended upon a MCG failure; and transmitting, to the wireless device through the SCG transmission, a second RRC message for resuming MCG transmission of the split bearer as required in independent claims 1 and 8.
Prior art such as Wu discloses performing a communication operation with the second base station via a radio bearer configured as a SCG bearer; detecting a radio link failure on a cell of the second base station or a SCG change failure; suspending the radio bearer and transmitting a SCG failure information message in response to the detection of the radio link failure to the first base station; receiving a radio resource control (RRC) message configuring the radio bearer as a MCG bearer from the first base station; and resuming the second radio bearer in response to the reception of the RRC message.  See abstract.  Wu fails to disclose receiving, from the wireless device through the SCG transmission, a first RRC message, while the MCG transmission for the MN is suspended upon a MCG failure; and transmitting, to the wireless device through the SCG transmission, a second RRC message for resuming MCG transmission of the split bearer as required in independent claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                    
June 2, 2022